department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov uniform issue list setter rat i legend taxpayer a ira b financial_institution c financial_institution d fund e financial_institution f financial tnstitutiong account h ira financial_institution j fund k amount amount amount amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by email correspondence dated august and from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the intemal revenue code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he took a distribution from ira b totaling amount taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to an error by financial_institution d taxpayer a further asserts that amount has not been used for any purpose taxpayer a maintained ira b an individual_retirement_account under sec_408 of the code with financial_institution c financial_institution d manages fund e a pooled investment fund that invests in publicly-traded equity securities of companies with market capitalizations below certain prescribed levels the custodian for fund e is financial_institution f a subsidiary of financial_institution g financial_institution d had served as an investment_advisor to taxpayer a by regularly providing investment_asset management and advisory services in july taxpayer a transfer funds from ira b to fund e because it presented a good investment opportunity _ a financial advisor at financial_institution d recommended that the financial advisor at financial_institution d prepared on on july 20_ taxpayer a’s behalf a subscription agreement for investing in fund e taxpayer a completed and executed the subscription agreement electing an investment of amount and designating taxpayer a ira as the investor in the fund taxpayer a included this designation on the subscription agreement as a written instruction to financial_institution d that the new account be an ira financial_institution d mailed a new account opening form to financial_institution g taxpayer a ira as accountholder and directed it to receive a wire transfer of assets in ira b per the subscription agreement subsequently taxpayer a directed financial_institution c to execute a wire transfer of amount from ira b to an account with financial_institution f in the name of taxpayer a ira the transfer was completed on july listing -_ taxpayer a expected financial institutions d and g to coordinate the transfer of in a manner that assured it would be deposited into an ira taxpayer amount a had no direct contact with financial_institution g regarding the transaction financial_institution d requested confirmation from financial_institution g that account h was labeled taxpayer a ira financial_institution g provided a letter accepting transfer of amount into an account in the name of taxpayer a ira the letter was forwarded by financial_institution d to financial_institution c as part of the request to transfer amount after the transfer of amount from ira b taxpayer a received monthly statements for account h which indicated it was an ira in late march of taxpayer a’s financial advisor at financial_institution d communicated with financial_institution g regarding another client's beneficiary designation for fund e after a series of discussions on or around april __ financial_institution g informed taxpayer a's financial advisor that account h was not an ira even though he was told it would be an ira and it was titled as an ira account financial_institution d has acknowledged in writing that it erred when it failed to assure that amount would be transferred to an ira taxpayer a decided to reduce his overall taxpayer established ira with financial after the initial transfer in july portfolio risk on september institution j on october account h to a money market fund within ira i on may requested a redemption of amount from fund e for subsequent reinvestment in fund k this investment remained in account h both of these transactions were coordinated by financial_institution c on june _ removed amount from account h for personal_use amount was transferred directly from taxpayera taxpayer a based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is day after paid into an ira for the benefit of such individual not later than the the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount was due to an error by financial_institution d code sec_408 and is ineligible to be rolled over therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount is granted a period of days from the issuance of from ira b taxpayer a this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 since amount was removed from account h for personal_use it fails to satisfy the requirements of no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact s i d if you wish to inquire about at ' sincerely yours cobtr a wethow manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
